     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 1 of 30




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

ELYANA SNEAUX f/k/a SHANECIA
CULBREATH,
                                          Civil Action No.
         Plaintiff,

v.
                                          JURY TRIAL DEMANDED
SHRI YAMUNA ENTERPRISES
INC. d/b/a MARCO’S PIZZA, GSJ
COVINGTON LLC, LUKMON
MOHAMMED, and ELIZABETH
MOHAMMED,

      Defendants.

                                COMPLAINT

      Plaintiff Elyana Sneaux f/k/a Shanecia Culbreath (“Plaintiff”) files this

Complaint against Shri Yamuna Enterprises Inc. d/b/a Marco’s Pizza (“Shri

Yamuna”) and GSJ Covington LLC (“GSJ” and, collectively with Shri Yamuna,

“Marco’s Pizza”), as well as Lukmon Mohammed, and Elizabeth Mohammed

(“Mrs. Mohammed,” and, collectively with Marco’s Pizza and Lukmon

Mohammed, “Defendants”). Plaintiff shows the Court as follows:




                                      1
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 2 of 30




                                 INTRODUCTION

      1.     This case concerns sexual harassment, sexual battery, and retaliation.

Plaintiff, a former delivery driver for Marco’s Pizza, was subjected to repeated

sexual harassment by Lukmon Mohammed, a Shift Supervisor and/or

manager-in-training with supervisory authority over Plaintiff, while she was at work.

Lukmon Mohammed also sexually assaulted Plaintiff at a party hosted by and for

Plaintiff’s fellow employees. Lukmon Mohammed’s sexual harassment and sexual

assault of Plaintiff caused her to suffer emotional distress, inconvenience, mental

anguish, and loss of enjoyment of life. Plaintiff also suffered significant physical

injury as a direct and proximate result of Lukmon Mohammed’s sexual assault.

      2.     When Plaintiff notified her store manager of the sexual assault, Lukmon

Mohammed’s mother, Elizabeth Mohammed—a co-owner of the Marco’s Pizza

franchise at which Plaintiff and Lukmon Mohammed worked—retaliated against

Plaintiff in a variety of ways, including: (1) reducing Plaintiff’s hours such that she

would make less money; (2) hiding the hours sheet from Plaintiff; (3) instructing

Plaintiff’s coworkers not to talk to her; (4) sending Plaintiff on deliveries outside of

her store’s delivery area, causing Plaintiff to make less money; (5) deleting

Plaintiff’s hours from the payroll system; (6) knowingly scheduling Plaintiff for

shifts that conflicted with her school schedule; (7) scheduling Plaintiff for 12-hour

                                           2
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 3 of 30




shifts, despite never having assigned Plaintiff such lengthy shifts before; (8) ordering

the store manager to punish Plaintiff for dress-code violations, even though

Plaintiff’s coworkers were not disciplined for similar violations; and (9) denigrating

Plaintiff in front of her coworkers for reporting the sexual assault. All of this conduct

created an immense amount of emotional distress and stress for Plaintiff, and

ultimately forced Plaintiff to resign.

      3.     Further, after Plaintiff filed a police report again Lukmon Mohammed,

Mrs. Mohammed informed Plaintiff that she would no longer receive tips;

reassigned orders with large tips to other drivers to deny Plaintiff those tips; and

gave Plaintiff a fraction of the tips to which she was entitled on orders where the

customer tipped Plaintiff upon delivery.

      4.     Plaintiff asserts the following claims:

             a.     Plaintiff asserts claims against Shri Yamuna and GSJ under

                    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

                    §§ 2000e et seq. (“Title VII”) for hostile work environment

                    (Count I) and retaliation (Count II).

             b.     Plaintiff also asserts a tip-theft claim against Shri Yamuna, GSJ,

                    and Mrs. Mohammed under the Fair Labor Standards Act

                    of 1938, 29 U.S.C. §§ 201 et seq. (the “FLSA”) (Count III).

                                           3
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 4 of 30




             c.    Plaintiff further asserts claims against Defendants under Georgia

                   law.    Specifically, Plaintiff asserts the following state-law

                   claims: civil assault against Lukmon Mohammed (Count IV);

                   civil battery against Lukmon Mohammed (Count V); intentional

                   infliction of emotional distress against all Defendants

                   (Count VI);    punitive    damages,     pursuant   to   O.C.G.A.

                   § 52-12-5.1, against all defendants (Count VII); and expenses of

                   litigation, including attorney’s fees and costs, pursuant to

                   O.C.G.A. § 13-6-11, against all defendants (Count VIII).

                          JURISDICTION AND VENUE

      5.     This Court has federal-question jurisdiction over Plaintiff’s Title VII

and FLSA claims, pursuant to 28 U.S.C. § 1331.

      6.     Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction

over Plaintiff’s state-law claims because such claims are so related to Plaintiff’s

Title VII and FLSA claims that they form part of the same case or controversy.

      7.     Pursuant to 28 U.S.C. § 1391(b), 42 U.S.C. § 2000e-5(f)(3) and Local

Rule 3.1(B), venue is proper in this Court because the unlawful employment

practices described herein were primarily committed within the Atlanta Division of

the Northern District of Georgia, wherein Plaintiff also resides.

                                          4
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 5 of 30




                                     PARTIES

      8.     Plaintiff is a citizen of the United States of America and a resident of

the State of Georgia; she submits herself to the jurisdiction of this Court. Plaintiff

is female.

      9.     Plaintiff was employed by Marco’s Pizza as a Delivery Driver from

approximately January 2, 2019, until she was forced to resign on or around

July 15, 2019. The specific store location at which Plaintiff worked is located at

2133 Highway 20, Conyers, Georgia 30013.

      10.    On information and belief, Defendant Shri Yamuna is a Georgia

for-profit corporation with its principal office address at 150 Marble Springs Road,

Lilburn, Georgia 30047. On information and belief, the CEO of Shri Yamuna is

Gani Mohammed.

      11.    Shri Yamuna may be served with process through its registered agent,

Rizwan Momin, at 150 Marble Springs Road, Lilburn, Georgia 30047.

      12.    Upon information and belief, Shri Yamuna had gross annual revenues

in excess of $500,000 at all relevant times.

      13.    Defendant GSJ is a Georgia limited-liability company with its principal

office address at 150 Marble Springs Road, Lilburn, Georgia 30047. GSJ may be




                                          5
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 6 of 30




served via its registered agent, Gani Mohammed, at 150 Marble Springs Road,

Lilburn, Georgia 30047.

      14.    Upon information and belief, GSJ had gross annual revenues in excess

of $500,000 at all relevant times.

      15.    On information and belief, Shri Yamuna, together with GSJ, operated

a chain of Marco’s Pizza restaurants in Georgia as an integrated enterprise at all

relevant times.

      16.    At all relevant times, Defendants Shri Yamuna and GSJ were a single

employer of Plaintiff within the definition of Title VII.

      17.    Additionally, or alternatively, Shri Yamuna and GSJ were “joint

employers” under Title VII at all relevant times because, on information and belief:

they had and have highly interrelated and integrated operations and management;

shared and share Human Resources and payroll functions; jointly controlled the

essential terms and conditions of Plaintiff’s employment; jointly employed Plaintiff;

and Plaintiff’s work benefitted them and/or furthered their joint interests, directly

and/or indirectly.

      18.    Plaintiff was an “employee” of Shri Yamuna and GSJ within the

meaning of Title VII.




                                          6
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 7 of 30




      19.    On information and belief, at all relevant times, Shri Yamuna and GSJ

comprised a single “joint enterprise” under the FLSA because they: engaged in the

joint operation of Marco’s Pizza stores in Georgia; shared a unified and/or common

control scheme, including shared ownership and management, as indicated by Gani

Mohammed’s involvement with both businesses, their shared principal office

addresses, and their shared use of employees at multiple locations; and had the

common business purpose of owning and operating Marco’s Pizza stores.

      20.    On information and belief, at all relevant times, Shri Yamuna and GSJ

constituted a “single employer” or “single integrated employer” under the FLSA

because they had: interrelated operations; centralized control of their employees; and

common management, ownership and/or financial control, as shown by Gani

Mohammed’s involvement with both businesses, their shared principal office

addressees, and their shared employees.

      21.    Additionally, or alternatively, Shri Yamuna and GSJ comprised “joint

employers” under the FLSA because, at all relevant times: they had highly

interrelated and integrated operations and management; they shared Human

Resources and payroll functions; they jointly controlled the essential terms and

conditions of Plaintiff’s employment; they jointly employed Plaintiff; and Plaintiff’s

work benefitted them and/or furthered their joint interests.

                                          7
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 8 of 30




      22.    Defendant Elizabeth Mohammed was and is a co-owner of Marco’s

Pizza and conducts business in the Northern District of Georgia. On information

and belief, Mrs. Mohammed is a Georgia resident and resides in the Northern

District of Georgia.

      23.    At all relevant times, Mrs. Mohammed: asserted control of Marco’s

Pizza’s day-to-day operations; had supervisory authority over Plaintiff; had the

authority to make, and did make, hiring and firing decisions for Marco’s Pizza; and

made the decision to withhold Plaintiff’s tips, in violation of the FLSA. Therefore,

Mrs. Mohammed was and is an “employer” within the meaning of the FLSA.

      24.    At all relevant times, Shri Yamuna, GSJ, and Mrs. Mohammed were

employers engaged in interstate commerce within the meaning of the FLSA,

29 U.S.C. § 203(m)(2)(B).

      25.    Plaintiff was an “employee” of Shri Yamuna, GSJ, and Elizabeth

Mohammed within the meaning of the FLSA.

      26.    At all relevant times, Defendant Lukmon Mohammed had supervisory

and/or managerial authority over Plaintiff. On information and belief, Lukmon

Mohammed is a Georgia resident and resides in the Northern District of Georgia.




                                         8
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 9 of 30




                        ADMINISTRATIVE EXHAUSTION

         27.   Plaintiff has satisfied all administrative prerequisites for bringing her

Title VII claims in this Court.

         28.   On June 19, 2019, Plaintiff timely filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”), in which she asserted

her Title VII claims for hostile work environment and retaliation against Marco’s

Pizza.

         29.   On January 19, 2021, the EEOC issued a Notice of Right to Sue

regarding Plaintiff’s Charge of Discrimination.

         30.   Plaintiff brings this suit within ninety (90) days of her receipt of the

Notice of Right to Sue.

                             STATEMENT OF FACTS

         31.   Plaintiff is a former employee of Marco’s Pizza. Plaintiff began her

employment with Marco’s Pizza in January 2019. Her title was Delivery Driver.

         32.   As a Delivery Driver, Plaintiff regularly and routinely received tips on

the orders that she delivered for Marco’s Pizza.

         33.   Elizabeth Mohammed was an owner of the Marco’s Pizza franchise at

which Plaintiff worked (the “Restaurant”). At the time that Plaintiff was hired on or




                                           9
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 10 of 30




about January 2, 2019, Mrs. Mohammed actively managed the day-to-day

operations of the Restaurant.

      34.   On information and belief, Gani Mohammed was and is

Mrs. Mohammed’s husband, Lukmon Mohammed’s father, and a co-owner and/or

manager of Marco’s Pizza.

      35.   At approximately the end of January 2019, Marco’s Pizza hired Jason

Fulford as the Restaurant’s General Manager.         Mr. Fulford remained General

Manager until approximately September 2019, at which time he voluntarily

resigned.

      36.   As the Restaurant’s General Manager, Mr. Fulford was responsible for

hiring and firing decisions, making the schedules for the Restaurant’s employees,

and managing the day-to-day operations of the store.

      37.   Despite Mr. Fulford’s position as General Manager, Mrs. Mohammed

regularly exerted managerial control over the Restaurant, including making hiring

and firing decisions, and altering work schedules.

      38.   Lukmon Mohammed worked at the Restaurant with Plaintiff.

Lukmon Mohammed held the position of Shift Supervisor at all times relevant to

Plaintiff’s claims. Lukmon Mohammed was also a manager-in-training.

      39.   Lukmon Mohammed is the son of Mrs. Mohammed.

                                        10
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 11 of 30




      40.    As Shift Supervisor, Lukmon Mohammed had supervisory authority

over the Restaurant’s Delivery Drivers, including Plaintiff. More specifically,

Lukmon Mohammed was responsible for, inter alia, ensuring that Restaurant

employees followed company policy, pursuant to which he had the authority to

discipline his subordinates.

      41.    As part of Plaintiff’s duties, she would return to the Restaurant between

deliveries to pick up delivery orders. On one occasion while Plaintiff was at the

Restaurant, Lukmon Mohammed asked her “when are you going to give me that

neck,” a reference to oral sex. Plaintiff expressly opposed Lukmon Mohammed’s

unwanted and unsolicited sexual advances. Nevertheless, Lukmon Mohammed

responded that Plaintiff was “going to give him that neck.”

      42.    On or about February 26, 2019, Plaintiff attended a party hosted by a

coworker for fellow Restaurant employees. Lukmon Mohammed also attended this

party. Plaintiff brought her then friend to the party, who was the only person present

at the party who was not a Restaurant employee.

      43.    While at the party, Plaintiff accepted a drink from Lukmon

Mohammed. Immediately afterwards, she became unable to move her legs and felt

paralyzed. Plaintiff’s friend was also drugged.




                                         11
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 12 of 30




      44.    Lukmon Mohammed then carried Plaintiff to the bathroom and sat her

on the toilet after pulling down her pants.

      45.    During the assault, Plaintiff lost and regained consciousness repeatedly.

During one of the times that she regained consciousness; Lukmon Mohammed was

attempting to force his penis into her mouth. In doing so, Lukmon Mohammed

repeatedly slapped Plaintiff in the face, shouting, “Open your mouth!”

      46.    On another occasion when Plaintiff regained consciousness, Lukmon

Mohammed was forcibly penetrating her vagina with his hand.

      47.    On a third occasion, Plaintiff woke up to find herself completely naked.

Lukmon Mohammed was not present in the bathroom, but Plaintiff could hear him

discussing obtaining condoms with a man nicknamed “Siamese” so that Lukmon

Mohammed could have sex with Plaintiff. Despite his efforts to obtain condoms,

Lukmon Mohammed ultimately did not have sex with Plaintiff.

      48.    At no point did Plaintiff consent to Lukmon Mohammed’s actions in

sexually assaulting her, either prior to or during the assault.

      49.    Plaintiff awoke late the next morning and drove home.

      50.    As a result of the sexual assault, Plaintiff suffered significant vaginal

injuries, for which she sought medical treatment, in addition to severe emotional and

mental stress.

                                           12
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 13 of 30




      51.    On or about April 3, 2019, Plaintiff confronted Lukmon Mohammed

about the sexual assault. During this confrontation, Lukmon Mohammed confessed

to sexually assaulting Plaintiff.     Plaintiff made an audio recording of the

conversation with Lukmon Mohammed.

      52.    On or about April 8, 2019, Plaintiff took the audio recording of her

conversation with Lukmon Mohammed and filed a police report with the Atlanta

Police Department.

      53.    Shortly after filing the police report, Plaintiff informed Mr. Fulford of

the attack and her filing of the police report. Plaintiff requested that she no longer

be scheduled to work with Lukmon Mohammed.

      54.    On information and belief, on May 3, 2019, Lukmon Mohammed was

arrested and charged with felony Aggravated Sexual Battery. He was released on

bond shortly thereafter. His case before the Superior Court for Fulton County (Case

No. 19CP183411) remains pending.

      55.    After Lukmon Mohammed’s arrest, Mrs. Mohammed was angry with

Plaintiff and began retaliating against her. More specifically, Mrs. Mohammed

accused Plaintiff of “ruining her family,” asserted that Plaintiff was upset that

Lukmon Mohammed had rejected her, and claimed that Lukmon Mohammed “can




                                         13
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 14 of 30




have any female he wants.” Mrs. Mohammed made these statements in front of

Plaintiff’s coworkers.

      56.    Mrs. Mohammed told Mr. Fulford that Plaintiff was “crying rape.”

Mr. Fulford believed that Mrs. Mohammed was anxious to punish Plaintiff for

reporting the attack.

      57.    Mrs. Mohammed instructed Plaintiff’s coworkers not to talk to

Plaintiff. As a result of Mrs. Mohammed’s actions and statements, Plaintiff’s

coworkers called Plaintiff a liar and blamed Plaintiff for Lukmon Mohammed’s

arrest. Prior to Lukmon Mohammed’s arrest, Plaintiff generally got along well with

her coworkers.

      58.    On or about May 17, 2019, Mrs. Mohammed threw a party for the

Restaurant’s employees, at which Plaintiff’s coworkers were permitted to get

whatever food that they wanted. However, when Plaintiff attempted to get food, a

coworker, Floyd Bates, stated loudly that Mrs. Mohammed had said that Plaintiff

was not allowed to get any food. The coworker and Mrs. Mohammed then laughed

loudly about Plaintiff being denied food in full view of Plaintiff’s other coworkers.

      59.    Mrs. Mohammed also retaliated against Plaintiff for reporting Lukmon

Mohammed’s sexual assault to the Atlanta Police Department by, inter alia:




                                         14
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 15 of 30




            a.     Sending Plaintiff home before her shift was scheduled to end

                   without cause;

            b.     Reducing Plaintiff’s scheduled hours from approximately twenty

                   (20) hours per workweek to approximately ten (10) hours per

                   workweek;

            c.     Sending Plaintiff on deliveries outside of the Restaurant’s

                   standard delivery area, causing Plaintiff to complete fewer

                   deliveries and receive fewer tips;

            d.     Hiding the hours sheet so that Plaintiff could not find it;

            e.     Deleting Plaintiff’s hours from the payroll system after Plaintiff

                   logged them;

            f.     Scheduling Plaintiff for shifts that Mrs. Mohammed knew

                   conflicted with Plaintiff’s full-time class schedule, thereby

                   effectively reducing Plaintiff’s work hours; and

            g.     Scheduling Plaintiff for 12-hour shifts, even though Plaintiff had

                   never worked such long shifts in the past.

      60.   In addition, Mrs. Mohammed began reassigning orders with large tips

to other drivers. As one example, Plaintiff should have been assigned a large order

with a tip of approximately $50 because she was the next available driver in Marco’s

                                         15
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 16 of 30




Pizza’s automated delivery-assignment system.             However, Mrs. Mohammed

manually reassigned the delivery to another driver who was out on another delivery,

even though Plaintiff already was available to make the delivery. Mrs. Mohammed

expressly told Plaintiff that she was reassigning the delivery to deny Plaintiff the tip.

      61.    As another example, after Plaintiff finished her deliveries for the

evening, she presented her receipts to Mrs. Mohammed to cash out those tips that

had been given to her by customers upon delivery. Despite the fact that the receipts

indicated that Plaintiff should have received approximately $40 in tips,

Mrs. Mohammed only gave her around $5.                  When Plaintiff asked why

Mrs. Mohammed was withholding her tips, Mrs. Mohammed gave no explanation.

      62.    Further, in approximately June 2019, Mrs. Mohammed retaliated

against Plaintiff by instructing Mr. Fulford, the General Manager, to discipline

Plaintiff for a dress-code infraction, allegedly because Plaintiff was wearing

open-heeled shoes and was not wearing a hat, even though two of Plaintiff’s

coworkers were not disciplined despite being similarly dressed. In addition, neither

Mrs. Mohammed nor Mr. Fulford were wearing a company hat.

      63.    Plaintiff had worn the same open-heeled shoes since she began working

at the Restaurant, without incident or comment by Mr. Fulford or Mrs. Mohammed,

and without any discipline whatsoever.

                                           16
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 17 of 30




      64.    Plaintiff repeatedly complained to Mr. Fulford about the harassment

that she was suffering at Mrs. Mohammed’s hands. Mr. Fulford would respond that

it was “out of his hands,” or words to that effect.

      65.    As a direct result of Mrs. Mohammed’s harassment and retaliation,

Plaintiff became depressed and had to seek counseling. Plaintiff received counseling

through Fulton County’s Victims Assistance Program for approximately four

months, at which point she exhausted the counseling available to her through that

program. Plaintiff remains in need of counseling but lacks health insurance or other

means to obtain counseling.

      66.    Ultimately, Mrs. Mohammed’s persistent and continuing retaliatory

harassment forced Plaintiff to resign on or about July 15, 2019.

      67.    Defendant Marco’s Pizza’s actions in subjecting Plaintiff to severe

and/or pervasive harassment constituting a hostile work environment, and retaliating

against Plaintiff for opposing the sexual harassment, were willful, wanton, and/or in

reckless disregard for Plaintiff’s rights under Title VII.

      68.    Defendants acted with malice and/or with reckless indifference to

Plaintiff’s federally-protected rights.

      69.    Due to Defendants’ violations of federal and state law, Plaintiff has

suffered emotional distress, inconvenience, mental anguish, and loss of enjoyment

                                          17
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 18 of 30




of life. Plaintiff also suffered significant physical injury as a direct and proximate

result of Lukmon Mohammed’s sexual assault.

         70.    Defendants acted with the specific intent to harm Plaintiff.

                                  COUNT I
         Hostile Work Environment Based on Sex in Violation of Title VII
         (Against Shri Yamuna Enterprises Inc. d/b/a Marco’s Pizza and
                    GSJ Covington LLC d/b/a Marco’s Pizza)
         71.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

         72.    Plaintiff, a woman, is a member of a protected class under Title VII.

         73.    As a Shift Supervisor at the Restaurant and/or manager-in-training for

Marco’s Pizza, Lukmon Mohammed had authority over Plaintiff at all relevant

times.

         74.    Lukmon Mohammed subjected Plaintiff to severe and/or pervasive

harassment based on her sex, which created a hostile work environment in violation

of Title VII.

         75.    Specifically,     Lukmon         Mohammed         repeatedly      made

sexually-suggestive comments to Plaintiff at the Restaurant while acting as Shift

Manager and/or a manager-in-training.




                                            18
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 19 of 30




      76.    Lukmon Mohammed sexually assaulted Plaintiff at an event thrown by

and for Plaintiff’s coworkers by, inter alia, stripping her, attempting to force her to

perform oral sex on him, and forcibly penetrating her with his hands.

      77.    Following Lukmon Mohammed’s sexual assault on Plaintiff, Plaintiff

was forced to request an altered work scheduled from Mr. Fulford so that she could

avoid working at the same time as Lukmon Mohammed.

      78.    Once Lukmon Mohammed’s sexual assault of Plaintiff became known

to the Restaurant’s employees, Mrs. Mohammed publicly accused Plaintiff of

“crying rape” in front of Plaintiff’s coworkers, after which Plaintiff’s coworkers

avoided her and denigrated her by, among other things, calling her a liar, thereby

substantially altering the terms and conditions of Plaintiff’s employment.

      79.    As a consequence of the hostile work environment created by Lukmon

Mohammed’s sexually-explicit comments and his sexual assault of Plaintiff, and

Mrs. Mohammed’s subsequent harassment of Plaintiff, Plaintiff experienced

emotional distress, humiliation, inconvenience, mental anguish, and loss of

enjoyment of life.

      80.    As a consequence of Lukmon Mohammed’s sexual assault on Plaintiff,

Plaintiff experienced significant physical injury, including vaginal injuries.




                                          19
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 20 of 30




       81.    Defendants’ harassment of Plaintiff based on her sex, in his role as a

Shift Manager and/or manager-in-training for Marco’s Pizza, was willful, wanton,

and/or in reckless disregard for Plaintiff’s rights under Title VII.

       82.    Defendants acted with malice and/or with reckless indifference to

Plaintiff’s Title VII rights.

       83.    Plaintiff seeks all available relief under Title VII, including

compensatory damages, punitive damages, prejudgment and post-judgment interest,

and reasonable attorneys’ fees and costs.

                                   COUNT II
                      Retaliation in Violation of Title VII
        (Against Shri Yamuna Enterprises Inc. d/b/a Marco’s Pizza and
                  GSJ Covington LLC d/b/a Marco’s Pizza)
       84.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

       85.    Plaintiff engaged in protected activity under Title VII when she, inter

alia, (a) opposed Lukmon Mohammed’s sexual advances and comments in the

workplace; (b) filed a police report against Lukmon Mohammed following his

sexual assault on Plaintiff, and (c) complained about Lukmon Mohammed’s conduct

to Mr. Fulford and asked not to be scheduled to work with him.

       86.    Defendants Shri Yamuna and GSJ, through Mrs. Mohammed,

retaliated against Plaintiff for engaging in protected activity covered by Title VII by,

                                          20
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 21 of 30




inter alia: (1) reducing Plaintiff’s hours such that she would make less money;

(2) accusing Plaintiff of “crying rape” and instructing Plaintiff’s coworkers not to

talk to her; (3) sending Plaintiff on deliveries outside of her store’s delivery area,

causing Plaintiff to make less money; (4) deleting Plaintiff’s hours from the payroll

system; (5) knowingly scheduling Plaintiff for shifts that conflicted with her school

schedule; (6) scheduling Plaintiff for 12-hour shifts, despite never having assigned

such lengthy shifts before; and (7) ordering the store manager, Mr. Fulford, to punish

Plaintiff for dress-code violations, even though Plaintiff’s coworkers were not

disciplined for similar violations.

      87.    As a consequence of the retaliation that she experienced from Shri

Yamuna and GSJ, Plaintiff has incurred lost wages and benefits, and experienced

emotional distress, humiliation, inconvenience, mental anguish, and loss of

enjoyment of life.

      88.    The actions and inactions of Shri Yamuna and GSJ in retaliating against

Plaintiff for engaging in protected activity were willful, wanton, and/or in reckless

disregard for Plaintiff’s rights under Title VII.

      89.    Defendants acted with malice and/or reckless indifference to Plaintiff’s

Title VII rights.




                                          21
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 22 of 30




      90.   Plaintiff seeks all available relief under Title VII, including lost wages

and benefits, compensatory damages, punitive damages, prejudgment and

post-judgment interest, and reasonable attorneys’ fees and costs.

                                COUNT III
                    Tip Theft in Violation of the FLSA
        (Against Shri Yamuna Enterprises Inc. d/b/a Marco’s Pizza,
    GSJ Covington LLC d/b/a Marco’s Pizza, and Elizabeth Mohammed)
      91.   Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      92.   At all relevant times, Defendants Shri Yamuna, GSJ, and Elizabeth

Mohammed were, and continue to be, employers engaged in commerce within the

meaning of the FLSA.

      93.   At all relevant times, Plaintiff was engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA.

      94.   Upon information and belief, Shri Yamuna and GSJ each, and jointly,

had gross annual revenues in excess of $500,000.00 at all times relevant times.

      95.   At all relevant times, Mrs. Mohammed asserted control of Marco’s

Pizza’s day-to-day operations at the Restaurant, where Plaintiff worked, and made

the decisions regarding Plaintiff’s compensation, including the decision to withhold

tips from Plaintiff in retaliation for reporting Lukmon Mohammed’s sexual assault

to law enforcement, and is therefore an “employer” within the meaning of the FLSA.

                                        22
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 23 of 30




      96.    At all relevant times, Shri Yamuna, GSJ, and Mrs. Mohammed

employed Plaintiff within the meaning of the FLSA.

      97.    The tipped wage provisions set forth in the FLSA apply to Shri

Yamuna, GSJ, and Mrs. Mohammed, and protect Plaintiff.

      98.    The FLSA forbids employers, such as Shri Yamuna, GSJ, and

Mrs. Mohammed, from keeping tips from its employees, such as Plaintiff.

      99.    Shri Yamuna, GSJ, and Mrs. Mohammed violated the FLSA by

keeping tips that Plaintiff received as a Delivery Driver by improperly cashing

Plaintiff out for tips received from customers upon delivery.

      100. The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 203(m). Because Shri Yamuna’s, GSJ’s,

and Mrs. Mohammed’s violations of the FLSA were willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.

      101. Shri Yamuna, GSJ, and Mrs. Mohammed did not make a good-faith

effort to comply with the FLSA with respect to their compensation of Plaintiff.

      102. Due to Shri Yamuna’s, GSJ’s, and Mrs. Mohammed’s FLSA

violations, Plaintiff is entitled to recover from Shri Yamuna, GSJ, and

Mrs. Mohammed all unlawfully withheld tips, an additional and equivalent amount




                                         23
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 24 of 30




as liquidated damages, prejudgment and post-judgment interest, and attorneys’ fees

and costs.

                                   COUNT IV
                                   Civil Assault
                          (Against Lukmon Mohammed)
      103. Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      104. By intentionally sexually assaulting Plaintiff, Lukmon Mohammed

committed the tort of civil assault.

      105. By carrying Plaintiff into a bathroom, removing her clothes, sexually

assaulting Plaintiff, and discussing his attempts to find condoms within earshot of

Plaintiff, Lukmon Mohammed demonstrated his intent to physically injure Plaintiff.

      106. Lukmon Mohammed’s sexual assault of Plaintiff, who was incapable

of defending herself, was demonstrative of his ability to physically injure Plaintiff.

      107. By physically attacking Plaintiff, Lukmon Mohammed caused Plaintiff

to reasonably apprehend a violent injury from his unlawful acts.

      108. Lukmon Mohammed’s actions showed willful misconduct, malice,

wantonness, oppression, and the entire want of care which would raise the

presumption of conscious indifference to consequences.

      109. Lukmon Mohammed acted with the specific intent to harm Plaintiff.


                                          24
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 25 of 30




      110. As a direct and proximate result of Lukmon Mohammed’s assault of

Plaintiff, Plaintiff suffered emotional distress, humiliation, inconvenience, loss of

enjoyment of life, and significant physical injury.

      111. Plaintiff is entitled to recover compensatory and punitive damages

against Lukmon Mohammed, in an amount to be determined by the enlightened

conscience of the jury at trial.

                                     COUNT V
                                    Civil Battery
                           (Against Lukmon Mohammed)
      112. Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      113. By drugging Plaintiff; physically touching and violating Plaintiff in a

non-consensual sexual manner, including slapping her face while demanding that

she perform oral sex on him; and forcibly penetrating her with his fingers, Lukmon

Mohammed committed the tort of civil battery.

      114. A reasonable person would find Lukmon Mohammed’s sexual assault

of Plaintiff, which involved physically carrying her into a bathroom, physically

removing her clothes, manually penetrating her, and forcibly attempting to put his

penis into her mouth, to be offensive.




                                         25
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 26 of 30




      115. Plaintiff did not consent to Lukmon Mohammed’s offensive touching,

either before or during the assault.

      116. Lukmon Mohammed’s actions showed willful misconduct, malice,

wantonness, oppression, and the entire want of care which would raise the

presumption of conscious indifference to consequences.

      117. Lukmon Mohammed acted with the specific intent to harm Plaintiff.

      118. As a direct and proximate result of Lukmon Mohammed’s battery of

Plaintiff, Plaintiff suffered emotional distress, humiliation, inconvenience, loss of

enjoyment of life, and significant physical injury.

      119. Plaintiff is entitled to recover compensatory and punitive damages

against Lukmon Mohammed, in an amount to be determined by the enlightened

conscience of the jury at trial.

                                     COUNT VI
                    Intentional Infliction of Emotional Distress
                             (Against All Defendants)
      120. Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      121. Lukmon Mohammed intentionally and/or with reckless indifference

engaged in extreme and outrageous behavior by repeatedly sexually harassing

Plaintiff at work by demanding that she perform sexual acts on him.


                                         26
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 27 of 30




      122. Lukmon Mohammed intentionally and/or with reckless indifference

engaged in extreme and outrageous behavior by: drugging Plaintiff; carrying

Plaintiff, who was semi-conscious, into a bathroom; stripping her naked; and

sexually assaulting her.

      123. Shri Yamuna, GSJ, and Mrs. Mohammed intentionally and/or with

reckless indifference engaged in extreme and outrageous behavior by harassing and

retaliating against Plaintiff for reporting to law enforcement Lukmon Mohammed’s

sexual assault on her. Specifically, Mrs. Mohammed, in her role as Shri Yamuna’s

and GSJ’s co-owner and Plaintiff’s employer:

             a.    Actively encouraged Plaintiff’s coworkers to shun and denigrate

                   Plaintiff;

             b.    Limited Plaintiff’s ability to make money by altering Plaintiff’s

                   work schedule;

             c.    Withheld from Plaintiff tips that Plaintiff earned and was due;

             d.    Publicly humiliated Plaintiff;

             e.    Ordered Mr. Fulford to single out Plaintiff for disciplinary

                   measures that were not visited upon Plaintiff’s coworkers,

                   despite      the   fact   those   coworkers   were   engaged      in

                   substantially-similar conduct for which Plaintiff was disciplined;

                                             27
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 28 of 30




              f.     Publicly accused Plaintiff of “crying rape”; and

              g.     Forced Plaintiff to resign from her position as a Delivery Driver

                     as a result of the sustained campaign of harassment and

                     retaliation.

       124. Defendants intentionally and/or with reckless indifference engaged in

conduct that was extreme and outrageous, insofar as the sexual harassment, sexual

assault and battery, and systematic and sustained retaliation to which Defendants

subjected Plaintiff went beyond all possible bounds of decency.

       125. Defendants’ intentional and/or recklessly-indifferent conduct caused

Plaintiff to suffer severe emotional distress, humiliation, inconvenience, mental

anguish, loss of enjoyment of life, and depression, for which she sought professional

counseling.

       126. Plaintiff is entitled to recover compensatory and punitive damages

against Defendants, in an amount to be determined by the enlightened conscience of

the jury at trial.

                                  COUNT VII
                Punitive Damages Pursuant to O.C.G.A. § 51-12-5.1
                            (Against All Defendants)
       127. Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.


                                          28
      Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 29 of 30




          128. Defendants’ actions, as described herein, showed willful misconduct,

malice, wantonness, oppression, and the entire want of care which would raise the

presumption of conscious indifference to consequences.

          129. Defendants acted with the specific intent to harm Plaintiff.

          130. Plaintiff is entitled to unlimited punitive damages against Defendants,

pursuant to O.C.G.A § 52-12-5.1.

                                     COUNT VIII
                Expenses of Litigation Pursuant to O.C.G.A. § 13-6-11
                              (Against All Defendants)
          131. Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

          132. Defendants’ tortious conduct as described herein was in bad faith and

caused Plaintiff unnecessary trouble and expense.

          133. Pursuant to O.C.G.A. § 13-6-11, Defendants are liable for Plaintiff’s

expenses of litigation, including reasonable attorney’s fees and costs.

                                PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands a TRIAL BY JURY and the following

relief:

          a)    A declaratory judgement that Marco Pizza’s practices complained of

herein are unlawful under Title VII;


                                            29
     Case 1:21-cv-00380-LMM-JKL Document 1 Filed 01/25/21 Page 30 of 30




      b)   Full lost wages and benefits;

      c)   Liquidated damages for all unlawfully withheld tips under the FLSA;

      d)   Compensatory damages in an amount to be determined by a jury;

      e)   Punitive damages in an amount to be determined by a jury;

      f)   An award of prejudgment and post-judgement interest;

      g)   Attorney’s fees and costs; and

      h)   All other equitable and other further relief as the Court deems just and

proper.

           Respectfully submitted, this 25th day of January 2021.

                                            /s/ Justin M. Scott
                                            Justin M. Scott
                                            Georgia Bar No. 557463
                                            Michael David Forrest
                                            Georgia Bar No. 974300
                                            Scott Employment Law, P.C.
                                            160 Clairemont Avenue, Suite 610
                                            Decatur, Georgia 30030
                                            Telephone: 678.780.4880
                                            Facsimile: 478.575.2590
                                            jscott@scottemploymentlaw.com
                                            mforrest@scottemploymentlaw.com

                                            Counsel for Plaintiff




                                       30
